Citation Nr: 1401540	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  13- 02 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased evaluation in excess of 10 percent for chondromalacia and tendonitis of the right knee.

2. Entitlement to an increased evaluation in excess of 10 percent for chondromalacia and tendonitis of the left knee.


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel








INTRODUCTION

The Veteran served on active duty from March 1987 to November 1991.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does VA treatment records relevant to the issues on appeal.


FINDINGS OF FACT

1. The Veteran's left knee chondromalacia and tendonitis is manifest by degenerative changes and complaints of pain on use.  Extension is to 0 degrees and remaining flexion is to 70 degrees.  There is no instability.

2. The Veteran's right knee chondromalacia and tendonitis is manifest by degenerative changes and complaints of pain on use.  Extension is to 0 degrees and remaining flexion is to 80 degrees.  There is no instability.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for left knee degenerative joint disease, based on limitation of motion have not been met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).

2. The criteria for an evaluation in excess of 10 percent for right knee degenerative joint disease, based on limitation of motion have not been met. 38 U.S.C.A. §1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

A January 2010 VCAA notice letter explained the evidence necessary to substantiate the claims for increased rating.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the January 2010 VCAA notice letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the duty to assist, the claims file contains service treatment records, reports of post-service treatment, identified private treatment records, and reports of VA examinations. See 38 U.S.C.A. § 5103A(a)-(d).

The Veteran was afforded a VA examination in June 2009 and February 2010.  VA obtained an addendum to the February 2010 examination report in April 2010.  The Board finds that the VA examinations and addendum are adequate because they are based on consideration of the Veteran's prior medical history, a review of the claims file, and also described his right and left knee disabilities in sufficient detail to allow the Board to make a fully informed evaluation. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

For these reasons, the Board finds that VA has complied with the VCAA notification and assistance requirements.  The claim of service connection is ready to be considered on the merits.

Law and Regulations-Ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are not warranted in this case.

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40. Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran's left and right knee disabilities have been evaluated under Diagnostic Code 5260.

Under Diagnostic Code 5260, limitation of flexion of the leg to 15 degrees is rated as 30 percent disabling; to 30 degrees is rated as 20 percent disabling; to 45 degrees is rated as 10 percent disabling; and to 60 degrees is rated as 0 percent disabling.

Under Diagnostic Code 5261, limitation of extension of the leg to 45 degrees is rated as 50 percent disabling; to 30 degrees is rated as 40 percent disabling; to 20 degrees is rated as 30 percent disabling; to 15 degrees is rated as 20 percent disabling; to 10 degrees is rated as 10 percent disabling; and to 5 degrees or less is rated as noncompensably disabling.

A veteran may receive separate ratings under Diagnostic Code 5260 (leg, limitation of flexion), and DC 5261 (leg, limitation of extension) for disability of the same joint. VAOPGCPREC 9-2004.

A claimant who has arthritis and instability of the knee may be rated separately for these aspects of disability under diagnostic codes 5003 and 5257. VAOPGCPREC 23-97.

Under Diagnostic Code 5257, recurrent subluxation or lateral instability is rated as 10 percent disabling if slight, 20 percent disabling if moderate, and 30 percent disabling if severe.

Private treatment records from December 2008 noted significant pain in the left knee with "no appreciable instability."

In June 2009, the Veteran underwent a VA examination.  He denied giving away, instability, stiffness, weakness, and flare-ups.  He reported pain, incoordination, decreased speed of joint motion, and tenderness.  He denied any incapacitating episodes.  Range of motion was 0 to 90 degrees bilaterally with pain on the left side with no objective evidence of pain or additional limitations after repetition.  The examiner determined that these disabilities affected the Veteran's usual occupation in that he had decreased mobility, pain, and increased absenteeism.  It was noted that the Veteran was not cooperative during the examination to allow true or full examination of the knees.

In a February 2010 examination report, the examiner noted the Veteran's history indicated symptoms of popping, locking, and knee pain that radiated up the inner thigh.  The examiner noted the Veteran's medication had no side effects.  The Veteran described himself as an employed mechanic and reported 36 days of lost work during the past 12 months due to his bilateral knee disability.  It was noted that the disability impairs mobility, he cannot use ladders, and has to take more breaks.  It was noted that the Veteran "stops to steady himself" on physical examination.  Range of motion was 0 to 70 degrees on the left knee and 0 to 80 degrees on the right knee.

In an April 2010 addendum, the examiner stated that the Veteran has no instability of either knee based on the February 2010 VA examination and has full range of motion.  The examiner also indicated that there was no additional loss of motion secondary to pain, weakness, or lack of endurance. 

Analysis

The Veteran has appealed the assignment of the separate 10 percent evaluations for his left and right knee degenerative joint disease.  A 10 percent evaluation contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  It is also consistent with limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees.  See 38 C.F.R. § 4.7; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Separate evaluations may be assigned for compensable limitation of extension or instability/subluxation.  See generally VAOPGCPREC 23-97, VAOPGCREC 9-98, VAOPGCPREC 9-04.

After a review of the evidence of record, the Board finds that an increase rating for the Veteran's left and right knee degenerative joint disease is not warranted.  The Veteran's examinations show painful range of motion, with a limitation of flexion at 70 degrees in the left knee and 80 degrees in the right knee degrees, thus warranting a 10 percent rating under 38 C.F.R. §§ 4.59, 4.71a.  Although the appellant had pain on motion, such pain did not functionally limit flexion to less than 45 degrees.  Here, neither the lay nor medical evidence establishes that flexion is functionally less than 45 degrees.  Rather, the examinations disclosed that he retained useful flexion that was better than 45 degrees.

As indicated, a separate evaluation may be assigned for compensable limitation of extension under Diagnostic Code 5261.  However, all examinations disclosed full and extension and there is no lay evidence of limitation of extension.  Accordingly, a separate compensable evaluation under Diagnostic Code 5261 is not warranted.

The Board has also considered whether the Veteran's reports of instability warrant separate ratings under Diagnostic Code 5257.  During the February 2010 VA examination, it was noted the Veteran "stops to steady himself" and described radiating pain.  Although the  Board finds the Veteran's assertions as to his knees feeling unstable are competent statements, the Board is persuaded by the results of the objective results of the joint stability tests shown on examination. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The examinations found much greater functional use than his lay statements indicate in this case.  The Board finds the observations of skilled professionals are far more probative and credible than the Veteran's report of difficulty with instability upon examination.  The preponderance of the evidence, including the June 2009 and February 2010 VA examination results and April 2010 addendum, indicate that there is no objective evidence of instability or subluxation.  

As such, the Board finds that the evidence of record warrants the current separate 10 percent disability evaluations for the left and right knee disabilities under Diagnostic Code 5260.  As the preponderance of the evidence is against the claim for a higher rating in excess of 10 percent for the left and right knee disabilities, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Extraschedular Consideration

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected bilateral knee disability.  The governing norm in such exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the Veteran has symptoms of bilateral knee pain.  The Veteran's symptomatic bilateral knee disability is contemplated in the rating schedule.  There is nothing to indicate that the disability picture is exceptional or unusual.  Specifically, he demonstrated full range of motion upon examination.  The Veteran does not claim, and the evidence does not reflect, that the bilateral knee disability has caused marked interference with employment, frequent hospitalization, or that that symptoms of this disability have otherwise rendered impractical the application of the regular schedular standards.  Accordingly, referral to the Director, Compensation and Pension, is not warranted.


ORDER

Entitlement to an increased evaluation in excess of 10 percent for chondromalacia and tendonitis of the right knee is denied.

Entitlement to an increased evaluation in excess of 10 percent for chondromalacia and tendonitis of the left knee is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


